[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
RULING ON MOTION TO REARGUE
The Court having heard the parties hereby orders that unless one or both of the parties on or before September 1, 1990 post a cash bond in the amount of $10,000 as security for the payment of the receiver's expenses, including the receiver's counsel fees, the receiver shall be discharged from further duty in this case, excepting the filing of a receiver's report, and holding any funds which may be on hand until further order. For such bond the court shall approve payment of receiver expenses and counsel fees. The posting of any such bond shall be brought immediately to the attention of the Court and the receiver. CT Page 924
The foregoing order replaces olders 1 and 2 of the Court's order, dated July 11, 1990, which in all other respects remains unchanged.
Dated at Bridgeport, Connecticut this 17th day of August 1990.
CLARANCE J. JONES, JUDGE